Citation Nr: 0102549	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disorder.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
July 1943.

By rating decision of February 1944, the RO denied service 
connection for a left foot disorder.  The veteran was 
notified of this decision and did not submit a timely appeal.  
As such, the decision became final.  By a decision in 
November 1968, the Board of Veterans' Appeals (Board) denied 
service connection by aggravation for a left foot disorder 
and in February 1977, the Board found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a left foot disorder.  
In May 1981, the RO again denied the veteran's petition to 
reopen his claim.  The veteran was notified of the denial but 
did not perfect his appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 1991).

The present appeal first came before the Board on appeal from 
an August 1995 rating decision in which the RO found that new 
and material evidence had not been submitted to reopen claim 
of entitlement to service connection for a left foot 
disorder.  The veteran appealed and a personal hearing was 
held at the RO in June 1996.  Thereafter, the veteran was 
afforded a hearing at the RO before the undersigned Veterans 
Law Judge in April 1998.  By decision of September 1998, the 
Board found that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a left foot disorder.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).
In February 1999, the Court vacated and remanded the 
September 1998 Board decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left foot disorder, 
based on a change in the law concerning new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).  By decision of 
February 2000, the case was remanded to the RO for 
consideration consistent with the new law.  The case has now 
been returned to the Board for further appellate 
consideration.

In the September 1998 Board decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left foot disorder, 
the issue of entitlement to service connection for "fallen 
arches" was referred to the RO for initial consideration.  
Thereafter, in a May 2000 rating decision, the RO denied 
service connection for a condition claimed as "fallen 
arches."  The veteran was notified of the decision by letter 
in August 2000.  The veteran has not, as yet, filed a notice 
of disagreement to the May 2000 rating decision and that 
issue is not before the Board for appellate consideration at 
this time.


FINDINGS OF FACT

1.  In a November 1968 decision, the Board denied the 
veteran's claim of service connection by aggravation for a 
left foot disorder; a February 1977 Board decision found no 
new and material evidence to reopen the claim of service 
connection for a left foot disorder.

2.  The veteran attempted to reopen his claim which was 
denied by the RO in a May 1981 rating decision.

3.  Evidence submitted since the May 1981 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision which found no new and 
material evidence to reopen a claim of service connection for 
a left foot disorder is final.  38 U.S.C.A. § 7104 (West 
1991).

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for a left foot disorder is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a left foot disorder was initially 
denied by the RO in a February 1944 rating decision.   At 
that time, the veteran was noted to have had a moderate 
deformity of the toes of the left foot at the time of his 
induction into service.  The service medical records did not 
reflect a record of injury to the left foot during service or 
of an increase in severity of the pre-existing left foot 
condition.  The veteran was advised of the denial in February 
1944.  He did not appeal and the decision became final.  
38 U.S.C.A. § 7105(c).

The veteran attempted to reopen his claim of entitlement to 
service connection for a left foot disorder on several 
occasions.  In May 1968, the RO denied the veteran's claim.  
The veteran appealed to the Board and, in a November 1968 
Board decision, denied the veteran's claim on the basis that 
the veteran's pre-existing left foot disorder had not been 
aggravated by his military service.

Subsequent RO rating decisions in November 1974, January 1976 
and February 1976, and a Board decision in February 1977 
found that new and material evidence had not been presented 
to reopen the veteran's claim.  In May 1981, the RO again 
denied the veteran's claim to reopen.  The veteran did not 
perfect an appeal of the May 1981 rating decision and that 
became final.  38 U.S.C.A. § 7105 (West 1991).

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must first determine whether the evidence received since the 
last final disallowance of the claim is new and material 
under 38 C.F.R. § 3.156(a) (2000).  If the evidence is new 
and material, the claim is reopened.  Elkins v. West, 12 Vet. 
App. 209, 218-9 (1999).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence submitted since the last final RO rating decision in 
May 1981 includes VA outpatient treatment records, medical 
statements and examination reports submitted by private 
physicians, lay statements, and the transcripts of the 
veteran's June 1996 and April 1998 hearings.

A January 1995 VA outpatient podiatry report included 
findings of a left foot developmental deformity.  Subsequent 
clinical records referenced a diagnosis of metatarsalgia.  
There are several entries pertaining to the reduction of long 
thick nails on the veteran's feet.

Private medical evidence received in 1995 notes a history of 
old deformity of the left foot dating prior to the veteran's 
period of military service.  Letters received in July 1995 
and October 1996 from the veteran's treating physician, Dr. 
Westerfield, indicate that the veteran had severe pronation 
syndrome of the left foot due to primary forefoot structural 
deformities causing painful secondary biomechanical lower 
extremity compensation.  The veteran was prescribed periodic 
orthopedic shoes with a full sole lift on the left.  While 
Dr. Westerfield indicated that he was not "at liberty" to 
relate the veteran's current left foot problems to military 
service, he noted that documentation provided by the veteran 
from thirty years earlier noted that his left foot disorder 
was "military related in a doctor's opinion," and that this 
may well be the case.

A June 1996 letter from another treating physician, Dr. 
Keeblerg, noted that the veteran had no history of foot 
problems prior to his period of military service.  After 
discharge, the veteran was unable to continue performing 
manual labor due to his left foot problems.  As a result, Dr. 
Keebler indicated that he believed the veteran was "more 
disabled after service than before service."

Two lay statements were submitted by individuals who had 
known the veteran for many years since childhood.  Both 
statements related that the veteran had problems with his 
left foot only after his military service; he had not had any 
limitations due to a foot deformity prior to his military 
service.

At his hearing before the undersigned member of the Board, 
the veteran indicated that his claim pertained to a "fallen 
arch" condition and not to his pre-existing left toe 
disorder.  Both the veteran and his daughter indicated that 
the veteran's symptoms related to his arches and not to his 
toes.

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that this new 
evidence bears directly and substantially on the question of 
service connection for a left foot disorder.  In spite of the 
evidence received at the veteran's hearings from both the 
appellant and his daughter as to the nature of the veteran's 
current complaints and symptoms, the other medical evidence 
of record is sufficient to present a more complete picture of 
the circumstances surrounding the veteran's condition.  
Accordingly, as new and material evidence has been submitted, 
the claim of entitlement to service connection for a left 
foot disorder is reopened.


ORDER

New and material evidence to reopen the claim of service 
connection for a left foot disorder has been submitted; to 
this extent the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for a left foot disorder is reopened, the claim 
must be reviewed on a de novo basis.  In order to ensure that 
the veteran's procedural rights are protected so far as his 
being given adequate notice and opportunity to present 
argument and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent to the issues on appeal, however, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

The Board does note, however, the testimony provided by the 
veteran and his daughter at the 1996 and 1998 hearings with 
respect to the nature of the current disability.  Inasmuch as 
the claim of entitlement to service connection for "fallen 
arches" has been the subject of a separate rating decision 
which is not yet in appellate status or before the Board for 
consideration, the Board finds it appropriate to clarify the 
nature of any pending claim regarding a left foot disorder.

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claims on the merits.

The case is REMANDED to the RO for the following action:

1.  The RO should take the appropriate 
steps to contact the veteran and 
determine whether he wishes to pursue a 
claim of entitlement to service 
connection for a left foot disorder based 
on aggravation of a pre-existing 
condition of the left foot, or whether 
his claim, as indicated in his hearing 
testimony, is limited to service 
connection for "fallen arches."  If the 
veteran indicates a desire to continue 
with the issue on appeal pertaining to 
the claim of service connection for a 
left foot disorder, the RO should ask the 
veteran whether he has any additional 
arguments to present on his behalf or 
evidence to submit in support of his 
claim.  The RO should specifically advise 
the veteran of the need to submit medical 
evidence that his pre-service left foot 
disorder was aggravated by his military 
service.

If the veteran indicates that he does not 
wish to continue the appeal on the 
certified issue of entitlement to service 
connection for a left foot disability, 
the RO should advise the veteran to 
submit a withdrawal of that claim in 
writing which can be associated with the 
claims folder.

2.  If the claim of entitlement to 
service connection  for a left foot 
disorder is pursued by the veteran, the 
RO should undertake any appropriate, 
additional actions to develop the claim, 
consistent with the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 
2096,____(2000) and 38 C.F.R. § 4.125 
(2000).  Such development may include 
having the veteran undergo an orthopedic 
examination.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should then re-
adjudicate the claim on the merits.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



